Citation Nr: 1811674	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-20 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for right shoulder strain.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Timmerman, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Air Force November 1973 to November 1977. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2017, the Board remanded the case for a VA examination to determine the severity of the Veteran's shoulder disability. The Board specified that the examination must include range of motion (ROM) testing on both active and passive motion and weight-bearing and nonweight-bearing, in accordance with 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  A VA examination was obtained in August 2017, which is adequate for rating purposes. There is no evidence that additional examinations are in order or that any relevant records have yet to be requested. Thus, there has been substantial compliance with the Board's prior remand instructions, and an additional remand is not necessary. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


FINDINGS OF FACT

1. The  symptoms associated with the Veteran's service-connected right shoulder strain are productive of no more than limitation of motion to the shoulder level.

2. Weakness, and limited mobility of the right shoulder to lower than shoulder level are associated with a nonservice-connected rotator cuff tear and are unrelated to his service-connected right shoulder strain.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a right shoulder disability are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.71a Diagnostic Code 5201 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking a rating in excess of 20 percent for his service-connected right shoulder strain. He contends that the current rating does not adequately account for functional loss due to painful movement, nor for the effects of medication used to treat it. However, the Board finds that the Veteran's current symptoms, including functional loss of ROM due to painful movement, are not caused by his service-connected right shoulder strain, but by a subsequent rotator cuff tear and degenerative arthritis, neither of which are related to service or the service-connected shoulder strain. Therefore, a rating in excess of 20 percent is not warranted.

A review of the record reflects that the Veteran was diagnosed with right shoulder strain at an October 2010 VA examination. He was service-connected for the same in a February 2011 rating decision, and granted an initial rating of 20 percent, effective May 10, 2010. The Veteran filed a notice of disagreement with his initial rating in May 2011.

The Veteran has been afforded three subsequent VA examinations. At a May 2015 VA examination, the examiner noted diagnoses of right shoulder strain, rotator cuff tear, and degenerative arthritis. The examiner recorded flexion limited to 150 degrees and abduction limited to 140 degrees on active motion. The examiner opined that the ROM limitations were due to the Veteran's later rotator cuff tear and degenerative arthritis, and not to his service-connected condition.

At a November 2016 VA examination, the examiner opined that "for the claimant's claimed condition of right shoulder muscle condition, there is no diagnosis because there is no pathology to render a diagnosis."

Finally, at an August 2017 VA examination, the examiner noted diagnoses of shoulder strain, rotator cuff tear, and degenerative arthritis, and a history of rotator cuff surgery with residuals including pain, weakness, and loss of ROM. The examiner recorded flexion and abduction limited to seventy degrees. He opined that he would not expect a shoulder strain to cause ROM limitations, and that the Veteran's chronic pain, weakness, and limited ROM were due to a rotator cuff injury (sustained after the strain was initially service-connected), the surgery associated with the rotator cuff tear, and degenerative arthritis that was not visible on X-ray examination at the time the strain was service-connected.

In short, all three examiners opined that the Veteran's symptoms which limited his ROM to below shoulder level were not due to his service-connected shoulder strain, but to his rotator cuff tear (and later residuals of surgery) and degenerative arthritis. These examiners' opinions are competent, credible, and entitled to significant weight. In addition, there is no probative evidence to the contrary. Therefore, the Board finds that the Veteran's symptoms are not due to his service-connected shoulder strain, and the Board is unable to consider the findings post-dating those detailed in the initial VA examination in evaluating the Veteran's service-connected right shoulder strain.  As the evidence of record does not otherwise reflect that the right shoulder results in limitation of motion to lower than the shoulder level, a rating in excess of 20 percent for right shoulder strain is not warranted.  

In determining that a rating higher than 20 percent is not warranted, the Board has considered the applicability of other diagnostic codes, but finds that no other codes are applicable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2017).  Ankylosis of the right shoulder has not been diagnosed, and impairment of the humerus or scapula has not been associated with the service-connected strain.

For the foregoing reasons, the Board concludes that the preponderance of the evidence reflects the signs and symptoms associated with the Veteran's service-connected right shoulder strain do not more nearly approximate the criteria for a rating higher than 20 percent; the benefit of the doubt doctrine is not applicable; and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 . 


ORDER

An initial rating in excess of 20 percent for right shoulder strain is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


